         Case 2:20-cv-00891-GJP Document 33 Filed 08/13/21 Page 1 of 12



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA



DIANE JOHNSON, ON BEHALF OF HERSELF
AND OTHERS SIMILARLY SITUATED,
                                             CIVIL ACTION NO. 20-891
                    Plaintiff,

             v.

MATTRESS WAREHOUSE, INC.,

                    Defendant.



       DEFENDANT MATTRESS WAREHOUSE, INC.’S SUPPLEMENTAL BRIEF
            IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT




Dated: August 13, 2021                 SAUL EWING ARNSTEIN & LEHR LLP

                                       Henry A. Platt, Esq.
                                       1919 Pennsylvania Ave., N.W., Suite 550
                                       Washington, D.C. 20006
                                       (202) 342-3447
                                       Henry.Platt@saul.com

                                       Carolyn A. Pellegrini, Esq.
                                       1500 Market Street, Centre Sq. W., Fl. 38
                                       Philadelphia, PA 19102
                                       (215) 972-7121
                                       Carolyn.Pellegrini@saul.com

                                       Attorneys for Defendant
                                       Mattress Warehouse, Inc.
          Case 2:20-cv-00891-GJP Document 33 Filed 08/13/21 Page 2 of 12



                                         INTRODUCTION

       Defendant Mattress Warehouse, Inc. submits this Supplemental Brief in Support of its Motion

for Summary Judgment (ECF No. 22 (“Motion”)), pursuant to the Court’s Order dated August 3,

2021 (ECF No. 29 (“Order”)). In its Order, the Court instructed the parties to file supplemental briefs

1) “addressing the appropriate weight and deference to be given to the relevant Department of Labor

regulations,” and 2) if they so choose, supplementing “their arguments about which party bears the

burden of proof to establish the elements of the FLSA and PMWA exemptions for commissioned

retailed sales employees (i.e., the ‘representative period’ and whether Johnson’s commission was

‘bona fide’).”

       As to the first issue, Defendant submits that the relevant DOL regulations, as set forth in 29

C.F.R. pt. 779, are non-binding on the Court (and Defendant) and entitled to minimal, if any, Skidmore

deference. As explained in detail below, based upon several recent Supreme Court cases, this is not

even a close call. Regarding the second issue, Defendant submits that Plaintiff bears the ultimate

burden of proving that she is entitled to overtime pay pursuant to Section 7(a)(1) of the Fair Labor

Standards Act (“FLSA”), 29 U.S.C. § 207(a)(1), as expressly limited on its face by Section 7(i) of the

FLSA, 29 U.S.C. § 207(i). That burden, by necessity, includes establishing that: 1) she was not a

commissioned sales employee of a retail establishment; 2) her regular rate of pay did not exceed one

and one-half times the minimum wage for every hour she worked; or 3) more than half of her total

earnings in the one-year representative period did not come from bona fide commissions on the retail

sale of mattresses and related goods.




                                                  1
            Case 2:20-cv-00891-GJP Document 33 Filed 08/13/21 Page 3 of 12



                                             ARGUMENT

I.     THE DEPARTMENT OF LABOR’S NON-BINDING INTERPRETIVE RULES ARE
       ENTITLED TO MINIMAL, IF ANY, SKIDMORE DEFERENCE

       A.      The DOL Regulations Are Non-Binding Interpretive Rules

       There are, essentially, two distinct types of administrative rules: legislative and interpretive.

The former has the force and effect of law, whereas the latter does not and is not binding on the Court.

See Perez v. Mortgage Bankers Assn., 575 U.S. 92, 97 (2015) (“Interpretive rules ‘do not have the

force and effect of law and are not accorded that weight in the adjudicatory process.’”) (quoting

Shalala v. Guernsey Mem. Hosp., 514 U.S. 87, 99 (1995)); PDR Network, LLC v. Carlton & Harris

Chiropractic, Inc., 139 S. Ct. 2051, 2055 (2019) (citing Perez, 575 U.S. at 96-97); Kisor v. Wilkie,

139 S. Ct. 2400, 2420 (2019) (“In Mortgage Bankers, we held that interpretive rules … do not have

the force of law.”) (emphasis in original) (citing Perez, 575 U.S. at 103-04 & n.4); Kisor, 139 S. Ct.

at 2420 (“A key feature of [interpretive] rules is that (unlike legislative rules) they are not supposed

to ‘have the force and effect of law’ – or, otherwise said, to bind private parties.”).

       As this Court recently explained:

       “Legislative rules, which have the force of law, impose new duties upon the regulated
       party. Interpretive rules, on the other hand, seek only to interpret language already in
       properly issued regulations.” Pennsylvania Dep’t of Human Servs v. United States,
       897 F.3d 497, 505 (3d Cir. 2018) (internal quotation marks and citations omitted).
       “[T]he hallmark of legislative rules” is “[e]xpanding the footprint of a regulation by
       imposing new requirements, rather than simply interpreting the legal norms Congress
       or the agency itself has previously created[.]” Iowa League of Cities v. EPA, 711 F.3d
       844, 873 (8th Cir. 2013). “Interpretive rules do not add language to or amend
       language in the statute, but simply state what the administrative agency thinks the
       statute means, and only remind affected parties of existing duties.” Pennsylvania
       Dep’t of Human Servs, 897 F.3d at 505 (internal quotation marks and citations
       omitted).

Robert W. Mauthe, M.D., P.C. v. Millennium Health LLC, No. 18-1903, 2020 WL 2793954, at *15

(E.D. Pa. May 29, 2020) (emphasis added). See also Perez, 575 U.S. at 96-97 (“[T]he critical feature

of interpretive rules is that they are ‘issued by an agency to advise the public of the agency’s


                                                    2
           Case 2:20-cv-00891-GJP Document 33 Filed 08/13/21 Page 4 of 12



construction of the statutes and rules which it administers.’”) (quoting Shalala, 514 U.S. at 99); Kisor,

139 S. Ct. at 2420 (“[I]nterpretive rules are meant only to ‘advise the public’ of how the agency

understands, and is likely to apply, its binding statutes and legislative rules.”).

       The key distinction between legislative and interpretive rules rests upon the manner in which

they are implemented. Typically, a legislative rule must undergo extensive notice-and-comment

procedures under Section 4 of the Administrative Procedure Act (“APA”), 5 U.S.C. § 553, whereas

interpretive rules do not. See Perez, 575 U.S. at 95-97; Kisor, 139 S. Ct. at 2420 (“Section 553 …

mandates that an agency use notice-and-comment procedures before issuing legislative rules. But the

section allows agencies to issue ‘interpret[ive]’ rules without notice and comment.”) (internal

citations omitted); Robert W. Mauthe, 2020 WL 2793954, at *15 (explaining process).

       In this case, there can be no question that the DOL’s rules concerning the application of the

FLSA to the retail industry, as set forth in 29 CFR pt. 779, and, more specifically for purposes of the

Motion, the rules relating to the application of Section 7(i) of the FLSA, 29 U.S.C. § 207(i), as set

forth in 29 CFR §§ 779.410 through 779.421, are interpretive regulations. Consequently, they lack

the force and effect of law and the ability to bind private parties, such as Defendant Mattress

Warehouse. See Kisor, 139 S. Ct. at 2420.

       Most significantly, the Department of Labor itself has repeatedly expressly stated that these

rules are intended to be interpretive. The retail commission sales limitation on the overtime

requirements of Section 7(a) was first added to the statute as part of the Fair Labor Standards

Amendments of 1961, Pub. L. 87-30, §6(g), 75 Stat. 65, 70 (1961). Shortly thereafter, the DOL issued

its first regulations interpreting this new provision, without notice and comment. See 26 Fed. Reg.

8,333 (Sept. 2, 1961). In so doing, the DOL expressly stated:

       Part 779 of Title 29 of the Code of Federal Regulations is hereby revised in the manner
       indicated below in order to adapt it to the Fair Labor Standards Amendments of 1961
       (Public Law 87-30). As this revision is concerned solely with interpretative rules,
       neither public procedure nor delay in the effective date is required by the

                                                    3
           Case 2:20-cv-00891-GJP Document 33 Filed 08/13/21 Page 5 of 12



       Administrative Procedure Act, and it will become effective September 3, 1961, the
       effective date of the 1961 amendments.

Id. (emphasis added).

       The retail commission sales provision was again amended by the Fair Labor Standards

Amendments of 1966, Public Law 89-601, § 402, 80 Stat. 830 (1966) (adding the final sentence of

§7(i)). Once again, the DOL promulgated regulations, expressly stating that they were intended to be

merely interpretive:

       The administrative procedure provisions of 5 U.S.C. 553 which require notice of
       proposed rule making, opportunity for public participation, and delay in effective date
       are not applicable because these are interpretative rules. I do not believe such
       procedures will serve a useful purpose here. Accordingly, this amendment revising
       Part 779 shall become effective immediately.

35 Fed. Reg. 5,856 (Apr. 9, 1970) (emphasis added). See also 85 Fed. Reg. 29,867 (May 19, 2020)

(“Because part 779 is an interpretive rule, the provision in the [APA] requiring publication of a

notice of proposed rulemaking does not apply. See 5 U.S.C. 553(b).”) (emphasis added).

       The current regulations cite the 1970 amendments as their source. Calling the regulations an

“Interpretive Bulletin,” the DOL sets forth its “Purpose” in 29 C.F.R. § 779.0:

       It is the purpose of this part to provide an official statement of the views of the
       Department of Labor with respect to the application and meaning of those provisions
       of the [FLSA], which govern rights and obligations of employees and employers in
       the various enterprises in which retail sales of goods or services are made… It is an
       objective of this part to make available in one place, for the guidance of those who
       may be concerned with the provisions of the law, the official interpretations of these
       provisions by which the Department of Labor will be guided in carrying out its
       responsibilities under the Act.

See also 29 C.F.R. § 779.410 (“There are briefly set forth in §§ 779.411 to 779.421 some guiding

principles for determining whether an employee’s employment and compensation meet the conditions

set forth in section 7(i).”) (emphasis added).

       Lest there be any doubt, the Supreme Court expressly held in Encino Motorcars, LLC v.

Navarro, 136 S. Ct. 2117, 2122 (2016) (“Encino Motorcars I”), that the regulatory definitions, set



                                                  4
            Case 2:20-cv-00891-GJP Document 33 Filed 08/13/21 Page 6 of 12



forth in 29 C.F.R. § 779.372(c) by virtue of the 1970 regulations, were “intended” by the DOL to be

“a mere interpretive rule explaining its own views, rather than a legislative rule with the force and

effect of law.” Id. at 2122 (emphasis added) (citing 35 Fed. Reg. 5,856); accord Leal v. Magic Touch

Up, Inc., – Fed. Appx. – , 2021 WL 1522475, at *4 (5th Cir. April 16, 2021) (describing the DOL

regulation concerning the meaning of a “bona fide commission rate” set forth in 29 C.F.R. §

779.416(c) as “a nonbinding regulation interpreting the term by providing two negative examples.”).

       There is thus absolutely no question that the regulations set forth in 29 C.F.R. pt. 779 are

merely non-binding, interpretive rules that do not carry the force and effect of law. Perez, 575 U.S.

at 96-97; PDR Network, 139 S. Ct. at 2055; Kisor, 139 S. Ct. at 2420. Accordingly, the regulations

cannot be “violated” by Mattress Warehouse, as Plaintiff repeatedly argued in her summary judgment

opposition brief and at the hearing. See, e.g., Tr. at 116:23-117:7 (“[I]f a company has not

implemented the representative period in the way contemplated by the regulations, it is a per se

violation… [I]t violates the regulations, in Plaintiff’s view.”); Plaintiff’s Mem. in Opp. to Summary

Judgment (ECF No. 23) at 6 (“Defendant has violated clear FLSA regulations by failing to maintain

any documents addressing the purported one-year representative period.”); id. at 7 (“Here again,

Defendant fails to comply with clear regulatory mandates.”); id. at 8 (“Defendant violated the above

rule”); id. at 16 (“Defendant’s violation of various rules preclude it from establishing a ‘bona fide

commission rate.’”). Likewise, as noted by counsel for Defendant at the hearing, there is no private

right of action to enforce the FLSA’s recordkeeping requirements; that power lies solely with the

Secretary of Labor. See Lopez v. Tri-State Drywall, Inc., 861 F. Supp. 2d 533 (E.D. Pa. 2012).

       B.      The Court May apply Skidmore Deference to the DOL Interpretive Rules, to the
               Extent it Finds them to be Persuasive

       Interpretive rules are not entitled to deference by the Court under Chevron. See Parker v.

NutriSystem, Inc., 620 F.3d 274, 278 (3d Cir. 2010) (“Interpretations such as those in opinion letters

– like interpretations contained in policy statements, agency manuals, and enforcement guidelines, all

                                                  5
           Case 2:20-cv-00891-GJP Document 33 Filed 08/13/21 Page 7 of 12



of which lack the force of law – do not warrant Chevron-style deference.”) (quoting Christensen v.

Harris County, 529 U.S. 576, 587 (2000)); Pennsylvania v. DeJoy, 490 F. Supp. 3d 833, 878 (E.D.

Pa. 2020). Rather, such “interpretations” are “‘entitled to respect’ based on an agency interpretation’s

power to persuade.” Parker, 620 F.3d at 278 (citing Skidmore v. Swift & Co., 323 U.S. 134, 140

(1944)).

       When interpreting a statute, the Court always begins with the text. If the statute’s text is

unambiguous, the Court’s “inquiry ceases.” DOL v. Bristol Excavating, Inc., 935 F.3d 122, 130 (3d

Cir. 2019) (citing Matal v. Tam, 137 S. Ct. 1744, 1756 (2017)); Egan v. Delaware River Port Auth.,

851 F.3d 263, 270 (3d Cir. 2017) (“If the statute’s language is clear and unambiguous, we uphold the

plain meaning of the statute.”) (citation omitted); Hagans v. Comm’r of Soc. Sec., 694 F.3d 287, 295

(3d Cir. 2012) (“We conduct this ambiguity analysis as a matter of statutory interpretation which is

necessarily antecedent to our deference inquiry because we need reach the deference question only if

we find the statutory language is ambiguous.”) (citation omitted).

       Mattress Warehouse submits that there is absolutely nothing ambiguous about the term “bona

fide commission rate” set forth in Section 7(i) of the FLSA, and the Court should simply invoke its

plain meaning. Here, unlike in Parker, 620 F.3d at 678, there is no confusion over whether the method

of payment constitutes a “commission.” Likewise, the question is not whether the payments were

“really” commissions directly based on sales uncoupled from hours worked, and Plaintiff does not

actually dispute that more than half of her total earnings in a one-year representative period came

from actual commissions on the retail sale of mattresses and related goods. See SMF ¶¶52-55, 57-58;

Pl. SMF ¶¶52-55, 57-58.

       The issue is the meaning of “bona fide,” which the Court does not need the Department of

Labor to define. “Bona fide” means “Made in good faith; without fraud or deceit.” Bona fide,

BLACK’S LAW DICTIONARY (11th ed. 2019). See, e.g., Leal, 2021 WL 1522475, at *5 (adopting


                                                   6
           Case 2:20-cv-00891-GJP Document 33 Filed 08/13/21 Page 8 of 12



and applying the Black’s Law Dictionary definition of “bona fide” while interpreting FLSA Section

7(i)). Here, there are simply no allegations that the commission rates themselves earned by Plaintiff

were fraudulent or deceitful in any way, or that the commission plan was not implemented,

administered, or applied in good faith. Rather, Plaintiff just doesn’t like the representative period

chosen by Mattress Warehouse for the analysis. But see DOL “Fact Sheet #20: Employees Paid

Commissions By Retail Establishments Who Are Exempt Under Section 7(i) From Overtime Under

The FLSA,” https://www.dol.gov/agencies/whd/fact-sheets/20-flsa-commissions-retail (last viewed

August 13, 2021) (interpretive guidance making clear that “the employer must select a representative

period” in order to determine if the conditions have been met, i.e., not the employee.).

       Nevertheless, to the extent that the Court believes the term lacks clarity, it may look to the

DOL’s interpretation based on the agency’s “power to persuade.” Parker, 620 F.3d at 278 (citing

Skidmore v. Swift & Co., 323 U.S. 134, 140 (1944) (“We consider the thoroughness evident in [the

interpretation’s] consideration, the validity of [the interpretation’s] reasoning, [the interpretation’s]

consistency with earlier and later pronouncements, and all those factors which give [the

interpretation] power to persuade, if lacking power to control.”); Packard v. Pittsburgh Transp. Co.,

418 F.3d 246, 253 (3d Cir. 2005)). See also Christopher v. SmithKline Beecham Corp., 567 U.S. 142

(2012) (same) (quoting United States v. Mead Corp., 533 U.S. 218, 228 (2001)). See generally

Hagans, 694 F.3d at 294-95 (providing detailed overview of Skidmore deference).

       As Mattress Warehouse has repeatedly argued, there is no actual dispute that it paid Plaintiff

properly in accordance with the plain language of the statute itself. Plaintiff’s argument is that

Mattress Warehouse did not comply with the statute because, in her view, it failed to fully comply

with the additional requirements imposed upon Defendant by the regulations. As noted above,

interpretive rules may not “add language to or amend language in the statute,” they can only “state

what the administrative agency thinks the statute means, and only remind affected parties of existing


                                                   7
             Case 2:20-cv-00891-GJP Document 33 Filed 08/13/21 Page 9 of 12



duties.” Pennsylvania Dep’t of Human Servs., 897 F.3d at 505. They also do not “bind” private

parties, such as Defendant, at all. Kisor, 139 S. Ct. at 2420. Accordingly, to the extent the DOL

regulations can be read to impose additional obligations upon Defendant that are beyond the

requirements of the Act itself, they are void and unworthy of any deference from the Court

whatsoever. See, e.g., Parker, 620 F.3d at 283 (refusing to apply even Skidmore deference to DOL

“opinion letters and broad general guidance” concerning the definition of “commissions” under

§7(i)).

II.       PLAINTIFF SHOULD BEAR THE ULTIMATE BURDEN OF PROVING THAT
          SHE IS QUALIFIED TO RECEIVE OVERTIME, WHICH INCLUDES PROVING
          THAT SHE IS NOT SUBJECT TO THE SECTION 7(i) LIMITATIONS.

          As set forth on pages 1-2 of Defendant’s Summary Judgment Reply (ECF No. 5), in light of

the Supreme Court’s recent admonition that courts should give the FLSA exemptions a “fair,” rather

than “narrow,” reading, Encino Motorcars, LLC v. Navarro, 138 S. Ct. 1134, 1142 (2018) (“Encino

Motorcars II”), it is Defendant’s position that Plaintiff should bear the initial burden of proving her

eligibility for overtime under the FLSA, including the inapplicability of Section 7(i) of the Act, as

part of her prima facie case.

          Defendant has located no decisions holding that a plaintiff bears this burden with respect to

Section 7(i), and observes that existing cases have assumed the contrary (without much analysis),

including the Third Circuit. See, e.g., Parker, 620 F.3d at 277. Nevertheless, Defendant submits, in

good faith, that this is the clear and logical result of a “fair” reading of the FLSA itself, when

considered as a whole. As the Supreme Court reasoned in Encino Motorcars II, “the FLSA has over

two dozen exemptions in § 213(b) alone. Those exemptions are as much a part of the FLSA’s purpose

as the overtime-pay requirement.” 138 S. Ct. at 1142 (citation omitted) (emphasis added). So is § 7(i).

          When interpreting the Act, the Court must consider the “design and structure of the statute as

a whole.” University of Texas Southwestern Med. Ctr. v. Nassar, 570 U.S. 338, 353 (2013) (citation


                                                    8
          Case 2:20-cv-00891-GJP Document 33 Filed 08/13/21 Page 10 of 12



omitted). “Just as Congress’ choice of words is presumed to be deliberate, so too are its structural

choices.” Id. (citing Gross v. FBL Fin. Servs., Inc., 557 U.S. 167, 177, n.3 (2009)). In Nassar, the

Court held that the “text, structure, and history of Title VII demonstrate that a plaintiff making a

retaliation claim … must establish that his or her protected activity was a but-for cause of the alleged

adverse action by the employer,” id. at 362, notwithstanding that the discrimination provision of the

Act only required a “mixed-motive” analysis. The Court based its analysis on the fact that Congress

amended the discrimination standard as part of the Civil Rights Act of 1991, whereas it did not make

the same revision to the retaliation provision in that Act, “thereby reinforcing the conclusion that

Congress acted deliberately when it omitted retaliation claims” from the revised standard. Id. at 353-

54. See also Gross, 557 U.S. at 177 n.3 (“We must give effect to Congress’ choice.”).

       The analysis is the same here. The retail commission sales “exemption” was added to Section

7 by the 1961 Amendments, notwithstanding that virtually all other “exemptions” were set forth in

Section 13, 29 U.S.C. § 213. In fact, the 1961 statute actually amended § 13 extensively, but Congress

chose not to include commissioned employees in that section. See Pub. L. 87-30, § 9, 75 Stat. 65, 70.

The Court “must give effect to Congress’s choice.” Moreover, § 7(a)(1) of the Act itself – the

provision creating the entitlement to overtime – begins with the phrase: “Except as otherwise

provided in this section…” 29 U.S.C. § 207(a)(1) (emphasis added). “[T]his section” plainly refers

to § 7 as a whole – which by definition includes § 7(i), 29 U.S.C. § 207(i). Therefore, the right to

overtime does not exist without compliance with § 7(i). This is the only “fair” reading of the

exemption.

       Thus, fairly read, just as a Plaintiff bears the initial burden of establishing that she is an

“employee,” she actually worked more than 40 hours in a workweek, and that her employer failed to

pay overtime for that period, all within the meaning of Section 7(a)(1), the Plaintiff should bear the

burden of establishing that: 1) she was not a commissioned sales employee of a retail establishment;


                                                   9
         Case 2:20-cv-00891-GJP Document 33 Filed 08/13/21 Page 11 of 12



2) her regular rate of pay did not exceed one and one-half times the minimum wage for every hour

she worked; or 3) more than half of her total earnings in the one-year representative period did not

come from bona fide commissions on the retail sale of mattresses and related goods, in order to even

qualify for overtime pay under the Act.


Respectfully submitted:                     SAUL EWING ARNSTEIN & LEHR LLP


Dated: August 13, 2021                      By: /s/ Henry A. Platt
                                                Henry A. Platt, Esq. (Admitted Pro Hac Vice)
                                                1919 Pennsylvania Ave., N.W., Suite 550
                                                Washington, D.C. 20006
                                                (202) 342-3447
                                                Henry.Platt@saul.com

                                                 Carolyn A. Pellegrini, Esq.
                                                 1500 Market Street, Centre Sq. W., Fl. 38
                                                 Philadelphia, PA 19102
                                                 (215) 972-7121
                                                 Carolyn.Pellegrini@saul.com

                                                 Attorneys for Defendant
                                                 Mattress Warehouse, Inc.




                                                10
          Case 2:20-cv-00891-GJP Document 33 Filed 08/13/21 Page 12 of 12




                            CERTIFICATE OF SERVICE

      I hereby certify that I caused a true and correct copy of the foregoing DEFENDANT

MATTRESS WAREHOUSE INC.’S SUPPLEMENTAL BRIEF IN SUPPORT OF ITS

MOTION FOR SUMMARY JUDGMENT was served upon the following via the Court’s ECF

system:


                               Peter D. Winebrake, Esq.
                                  R. Andrew Santillo
                                  Mark J. Gottesfeld
                              Winebrake & Santillo, LLC
                            Twining Office Center, Suite 211
                                  715 Twining Road
                                  Dresher, PA 19025

                                  Counsel for Plaintiff


Date: August 13, 2021                                     /s/ Henry A. Platt
                                                          Henry A. Platt




                                            11
